
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 771
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Rothman of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of
		  February 14th as National Solidarity Day for Compassionate Patient Care to
		  promote national awareness of the importance of compassionate and respectful
		  relationships between health care professionals and their patients as reflected
		  in attitudes that are sensitive to the values, autonomy, cultural, and ethnic
		  backgrounds of patients and families.
	
	
		Whereas individuals and groups of medical professionals
			 and students stand in solidarity to support compassion in health care as
			 expressed by Dr. Randall Friese, triage physician at the University of Arizona
			 Medical Center who, when queried, stated that the most important treatment he
			 provided to Congress member Gabrielle Giffords after she was shot on January 8,
			 2011, was to hold her hand and reassure her that she was in the hospital and
			 would be cared for;
		Whereas physicians, nurses, all other health care
			 professionals, and medical facilities are charged with providing both the art
			 and science of medicine;
		Whereas a greater awareness of the importance of
			 compassion in health care encourages health care professionals to be mindful of
			 the need to treat the patient rather than the disease;
		Whereas scientific research illustrates that when health
			 care professionals practice humanistically; demonstrating the qualities of
			 integrity, excellence, compassion, altruism, respect, empathy, and service,
			 their patients have better medical outcomes; and
		Whereas February 14th would be an appropriate day to
			 designate as National Solidarity Day for Compassionate Patient Care and to
			 celebrate it by health care students and professionals performing humanistic
			 acts of compassion and kindness toward patients, families of patients, and
			 health care colleagues: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Solidarity Day for Compassionate Patient Care;
			(2)recognizes the
			 importance and value of a respectful relationship between health care
			 professionals and their patients as a means of promoting better health
			 outcomes; and
			(3)encourages all health care professionals to be mindful of the importance of
			 both—
				(A)being humanistic
			 and compassionate; and
				(B)providing
			 technical expertise.
				
